OFFICE OF THE Al-i’ORNEY GENERAL          OF TEX&5
                                  AUSTIN



gau0c.M
--


    Eonorable   Tcm   k. Craven
    county Auditor
    IcoLeman colmty
    kaco, Texas
    Dear sir:




                                                   nion of this de-
  . partncint oi t                                 stoted has been
    received.




                                             the plan herelnafter
                                            a part of a revolving
                                           rslr,ationof tho Focd
                                           intaot to KaLeman




               I(3). Gin ~.:cI.orxl3.n
                                  countg, out of it3 fUDd6,
          pay its propartionate rart of the coat oi rentals
          for facilities in v;hioh to house the %od Staq
          >liq Oi’fiC38?”
                 .   ,.
                                                           .




Honorable Toz A. Craven, page 2     :



         *Anew way of distributing surplus foods is
    being tried out. Instead of &ving sur-gluscor-
    codities to States.I couAtic2, and cities which in
    the past hove distributed thazito Dco,7larocoiving
    publio aid,.the yedersl Govsr.tx.ontwill give Pcod
    order staips to these people directly. m-2 atsaps,
    which will bc aolored blue, can be taken to gocery
    stores where they can be used to obtain surplus
    foods as additions to the present family food sup-
    ~pliss+
         WDveryone currently receiving surplus o~ffi-
    ruoditieswill now be eligible to participate in
    the surplus comodity food star:,plan. In addi-
    tion, people hvrking on ?j?A jobs, and all other
    persons .receiving or cari;ifiedfor any fororn
                                                 of
    pnbllo aid, can get the stxmps if they want then,
          *The f00a atamp plan is being carried out by
    the Department of Agriculture in oooperation with
    city, county, and State welfare agencies and the
    grooers. The idea Is to nuke use of som of the
    ram products of which there has been a surplus
    because people did not have the money to buy then.
    Litanyfanilies hava been going without eno@   of
    the roodsthat are needed to.ksop childrec and
    gram-up   people healthy, at the very sam ,tine
    that famsrs hnd zore of these foods than house-
    wives could buy.
         "The nain idea of ths food Stan? plan is the
    8axe as the idsa of the comoditp distribution
    that people are familiar with -- to u3e part of
    the Pam surplus to give city fanilie3 a chance
    to Cave batter balanced diets; Eor?-aver,the
    star;pplan is different fro3 the old distribution
    p,larr..aa
            it!oporated,
         "If this plan is adopted in 2:oLeansnCounty, in
    the future, thsre will not bo any surplus co;=odity
    dopots. The T::ennrtxsntof &&culture   *;illu3~;athe
    surplus food pr;Cllcts. E'soplelisi,ng
                                         the stmps CQA
    go ri&t to the grocery stores thst am coo~sr+ing
    in the prsg~ar;and us0 the on:-plusfood order stangs
    to get any of t&&e surplcw csmod.ities that they
    want. leopla usiny the stazps will have a widar va-
    riety of surplm cexmdities t,ociioossfnm than they
    had at the distribution depot.
          ..
           .;

Honorable TcziA. Craven, Page 3


           Trro n&hods  of distribut.ias the surplus
     food order sfa~ps will ba UEQ~. ena group, in-
     cluding those who ar% at Varrkon :!Ps projects
     and those who are reoeiving, or certified as'eli-
     gible to receive, publio asaizztanos,aid t.othe
     dependent children, and aid to ths blind, ~111 be
     eligible to gat th% free bl.cesurplus stazzps,if
     they buy orange colored food order at&zps, with
     part of thofr aPA or assistance paylzents.These
     orange colored 8taEp8, which will be gmd for the
     purchase of any f00a usually  sOld  in a grocery
     store, are to be bought-at the rate of aggroxi-
     matsly $1 a seek p%r,persoo for each'ne~bar of
     the faaily.
          +Por 'each two weeks pay p%~lod,.therafor%,
     the eligible person would &v% to purchase orange
     colored stags at the rata of $2 per insnberof'
     his ftiily. Their use is to Insure that r%gul.ar
     food purchases.are kept ut, so that food secured
     with the blu% surplus stZizpswill be in addition
     to and not fn place of these regular purchases.. ',
     One blue surplus staz@ will be &ven,fr%e with
     each~tvo oragce s$amps bought. $aoh'&tsp, whether
     blue.or'orange,.wIll be good for 25 cents xor:thof
     rood. For eaah $l'worth of brangs'stazp~ bought,
     the fanfly will reoeiva~M cen,tswdrth..o~:teea.plue
     staaps. yor exanple,'a,-'f&&flp:'~,~~&:',bu.j';
                                                ~za~
                                                   wo,.th
     of ,orang% staiilps
                       Will get $4 worth of blue surplus
     stamps without extra dost.
          Sectional of +,rticle23&e-2,~,~.,F&n~n!~~'Aon~tat%d
                                             '.
Civil Statutes, reads:                           :,,
                                   : . -,
          Vh% County CozziissionersCourts and tte
     City Coz~ls~ion of any incorporabod tovm or city
     of this State are hereby authorized-to lsas?,
     rent, 0: .p,gg-v+_do.qfPFce
                               sfa%wfdr   tfie~~jkT$oa%'~of
     ~aJdI@~ana cooperating with the azencias     of the
     Ststs asd ?e?eral Govcrtieots    ongaged int3e ad-
     ninistratios of relief to tte unsnpioyed or nesdy
     people or t5% State of 'icxaa,an-3 to pay the raz-
     ulqr monthly utility bi1l.sfor such offices, such
     as lights, gas, and water; aaciwhsn in the opic-
     ion o$ a aa:aJorityof e CozGssior,ers 'Cxrt of a
     comtg such office sgac3 is os:;ential~to t5e prop-
     er edzinintration OI+ such a,:%nci%a or either the
     State or Federal Govexzmnts,   sr:ld Colrrt is hereby
     agecifically author:z%d to py fo:: sa&:e acd Tar
     the r$gulsr monthly utility bills for such officae
                   ,
                                                                                     62


Honorable TOzkA. Craven, Page 4


       out ofthe Countyfs cemral Tuz& by warrants aa
       In the sayzent of such other obligations or the
       countY."
           7b c;UOt8fI"JZI
                         TaXa           JlUisplWdQuC8, vO1W8         11,~pp.
 564 and 565, as follows:
            -CoIxnl~ssioners'courts are courts of 1l!nit-
       ed jurisdiction, in that their authm:ty extenda
       only tq zatters pastaining to the geaornl walfare                                  i
       of their resgmtive counties and that their povlere
       are only thosa express1.yor izgliedly conferred
       upon thea by law, .-- that is, by the oontititution
       a&d statutesof the state.* Tee the cases of Sun
       Vapor Zlectric Light Co. v, Keenan, 30 S. :cz.868;
       Hill County Y. fianllton,273 9. -I?:'.
                                           292; Seward v.
       Falls County, 246 5. 7;. 728.
          38 quote irmthe    ease of Cozmissionors* Co&
V. Eellace, 15 S. ci.~(21%)555, as -follozvs:,,.
            Vhe Cozzissfoners Court is a creature ot the
       State Constitution an8 its passersare llrcitedend
       controlled by the Constitution and the laws es
       passed by the LegislatL-e."
          .?e are uhable to tiud any authoritythat:-expressly
or lr~liedly authorizes the Comissionersl Court to do any
thing Eentioaed in your first tv;oqusstions. Therefore your
questions 3.and 2 are respeCtfUlly  ansuzerodin the ne~ati78.
           Article 2372e-2, supra, speoiZ'icaliyaub.horizes
the oonnty com.zission3rs'~    court to lease, rent, or provide
 officcispace for the purpose of aid and cooperating with
 the agencies of the ,Statoana Federal GovernEonts mga5ed
 in the adr;ini3trationof relief to the uucnployed or needy
                St@5  aF;dj+,~,~::s,~,-t:1Ed-:Te~U~~gG-~D;i~y       ‘Ut$klitp   ~-
I$&~&!$;$~      o~Ii‘ic,8~; such-$..-~i$he;,ias, 'ritiC          water;.    vihen
 in ths opinion or 3 jzzjorityof t& cszissioners of said
 court of t.hocounty such office s;ace is essential to the
 proz3r ackinistr:~tlonof sucha;cncias of eithar tke State
 or ~odersl Govsrumnts. As i':e           un:?srstnr?d    the Plots stated
 in your inquiry The yood Sts-p 2larP is opsrated under the
 s'ugervisiono?Tthe F&era1 Gavermant.                  Therefore your thZrd
 qusstion is nnsmre9 in the affirr.lc!tive.
Eonorable 'lam$. Craven, Page 5


          ';rustingthat ths foregoIng fully answers your
jncciries, we r32afn
                            b
                                   Yours   very trnly

                       r




                                            Art%11    WilliamS
                                                     Assistant




                                  ‘a                      9.
                                              .’




              ATTORNEY GEWERAL.or'Tmfj